Case: 20-1673    Document: 72     Page: 1    Filed: 10/25/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          MYLAN PHARMACEUTICALS INC.,
                   Appellant

                             v.

                   BIOGEN MA, INC.,
                         Appellee
                  ______________________

                        2020-1673
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01403.
                  ______________________

        ON PETITION FOR PANEL REHEARING
                ______________________

        Before REYNA, and HUGHES, Circuit Judges *.
 PER CURIAM.




    *    Circuit Judge O’Malley, who served on the merits
 panel in this case, retired on March 11, 2022. Circuit Judge
 Reyna and Circuit Judge Hughes have acted as a quorum
 with respect to this order. See Fed. Cir. R. 47.11.
Case: 20-1673     Document: 72     Page: 2    Filed: 10/25/2022




 2              MYLAN PHARMACEUTICALS INC.   v. BIOGEN MA INC.



                          ORDER
      Mylan Pharmaceuticals Inc. and Biogen MA Inc. filed
 a joint status report on October 17, 2022, detailing the Su-
 preme Court’s denial of Biogen’s petition for certiorari in
 the companion case, Biogen Int’l GmbH v. Mylan Pharms.
 Inc., 18 F.4th 1333, 1346 (Fed. Cir. 2021), cert. denied, 2022
 WL 4652058, at *1 (Oct. 3, 2022). In the companion case,
 Appeal No. 1933, this court found the ’514 patent invalid
 for lack of written description under 35 U.S.C. § 112. Ac-
 cordingly, in this appeal, Appeal No. 20-1673, both parties
 agree that there is an absence of a live controversy and ask
 that this court vacate the Board’s final written decision and
 remand with instructions to dismiss the IPR. In light of
 our precedent, we agree with the parties that this appeal is
 moot and the underlying final written decision should be
 vacated. See Apple Inc. v. Voip-Pal.com, Inc., 976 F.3d 1316,
 1321 (Fed. Cir. 2020) (vacating Board decisions on patenta-
 bility and remanding with instructions to dismiss IPRs as to
 those claims because a district court’s invalidation of those
 claims rendered the appeal moot (citing United States v. Mun-
 singwear, Inc. 340 U.S. 36, 39–41 (1950))).
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) The Board’s final written decision issued on Febru-
 ary 2, 2020 is vacated.
     (2) The Board is instructed to dismiss the inter partes
 petition.
                                     FOR THE COURT

October 25, 2022                     /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court